The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 22, 2014

                                       No. 04-14-00181-CR

                                       Michael A. RIVAS,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 12-04-10954-CR
                      The Honorable Camile G. Dubose, Judge Presiding


                                         ORDER

       After this court granted appellant a sixty-day extension of time to file his brief, the brief
was due August 29, 2014. Appellant has now filed a second motion for extension of time, asking
for an additional ninety days to file his brief. The motion is unopposed. After reviewing the
motion, we GRANT the motion and ORDER appellant to file his brief in this court on or before
December 1, 2014. The granting of this extension gives appellant 150 days from the date the
brief was originally due. Appellant is advised that no further extensions of time to file the
brief will be granted absent written proof of extraordinary circumstances.



                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court